                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TRAVIS RIGEL,

       Petitioner,

v.                                                                    No. Civ. 16-0090 RB/SCY

STATE OF NEW MEXICO
CORRECTIONS DEPARTMENT, et al.,

       Respondents.

                     ORDER ADOPTING PROPOSED FINDINGS AND
                          RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Petitioner Travis Rigel’s pro se Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. (Doc. 1.) The Court

referred this petition to United States Magistrate Judge Steven C. Yarbrough for entry of proposed

findings and a recommended disposition. (Doc. 3.) On February 20, 2019, Judge Yarbrough

entered Proposed Findings and Recommended Disposition (PFRD) recommending that the

Petition be denied and that Petitioner is not entitled to a Certificate of Appealability. (Doc. 20.)

Having conducted de novo review of the matter, the Court adopts the PFRD and denies the Petition.

       I.      Dismissal of Unexhausted Claims

       The Petition was filed as a Mixed Petition, bringing both exhausted and unexhausted

claims. On January 4, 2019, Judge Yarbrough entered a PFRD recommending that Petitioner be

allowed 30 days to voluntarily dismiss his unexhausted claims or to provide evidence

demonstrating exhaustion. (Doc. 17.) The parties did not file objections to the PFRD, and the Court

entered an Order Adopting the PFRD on January 25, 2019. (Doc. 18.)

       Petitioner proceeded to file a Notice of Voluntary Dismissal of Unexhausted Claims on

January 28, 2019. (Doc. 19.) Under Rule 41, a voluntary dismissal filed after the opposing party

                                                 1
serves an answer requires a stipulation signed by all parties. Fed. R. Civ. P. 41(1)(A)(ii). In all

other situations, a court order is required. Fed. R. Civ. P. 41(a)(2). Respondent has appeared and

served an answer in this matter. (See Doc. 16.) Respondent’s consent to dismissal was, therefore,

required for voluntary dismissal under Rule 41(a)(1), but no consent appears on the filing of

voluntary dismissal. (See Doc. 19.)

        The Court nonetheless finds dismissal of the unexhausted claims to be proper. Fed. R. Civ.

P. 41(a)(2) (“an action may be dismissed at the plaintiff’s request only by court order, on terms

that the court considers proper”). “Absent ‘legal prejudice’ to the defendant, the district court

normally should grant such a dismissal.” Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir.

1997). The Court finds the explanation of the need for dismissal of unexhausted claims is

sufficient. See id. (listing “insufficient explanation of the need for a dismissal” as a factor to

consider). (See also Doc. 17 at 9–10 (setting forth the consequences of failing to dismiss

unexhausted claims).) Thus, the Court will enter an order dismissing the unexhausted claims

without prejudice.

        II.     Exhausted Claims

        On February 20, 2019, Judge Yarbrough entered the PFRD recommending denial of the

one exhausted claim in the Petition. (Doc. 20.) Judge Yarbrough determined that the single

exhausted claim remaining in the case was “whether the State of New Mexico violated Petitioner

Rigel’s rights under the United States’ Constitution when it denied his motion to withdraw his

guilty plea to armed robbery and rejected his argument that he was factually innocent of that

offense.” (Id. at 1.)

        As background, Judge Yarbrough explained that on April 20, 2009, a state grand jury

indicted Petitioner on 14 counts in connection with the February 28, 2009 death of Felix Zamora.



                                                2
(Id. at 2.) On June 29, 2012, Petitioner appeared before the state district court for a change-of-plea

hearing. (Id. at 3.) At the start of the plea hearing, the State of New Mexico informed the district

court that it was filing a criminal information in open court charging Petitioner with a new count

for armed robbery. (Id.) The State alleged that Rigel took credit cards from the victim in the case,

was armed with a firearm, and threatened use of force or violence. (Id. at 12.) The district court

approved a plea of guilty to second degree murder, first degree kidnapping, and second degree

armed robbery. (Id. at 3.) Later, Petitioner moved to withdraw his plea of guilty to the armed

robbery, arguing that he did not have sufficient time to consider the nature of the armed robbery

charges against him, and that he was actually innocent of the armed robbery charge. (Id. at 4.) The

district court denied the motion. (Id.) On direct appeal, the New Mexico Court of Appeals affirmed

Petitioner’s convictions, holding that the district court did not abuse its discretion in denying

Petitioner’s motion to withdraw his guilty plea. (Id. at 5.)

       Judge Yarbrough found that the state decision was not clearly contrary to established law

or an unreasonable determination of the facts. (Id. at 9–12.) The state court record supported the

determination that Petitioner and his counsel discussed the Armed Robbery charges that were

going to be filed against him and the implications of pleading guilty to those charges as part of a

consolidated plea agreement. (Id. at 11.) Therefore, Judge Yarbrough found that Petitioner failed

to establish that the state court decision was based on an unreasonable determination of the facts.

Further, Judge Yarbrough found that no clearly established law undermined the state court finding

that the plea was knowing and voluntary. (Id. at 11–12 (no clearly established law that “a defendant

who pleads guilty and then later proclaims his innocence [may] withdraw his guilty plea”).)

       In addition, Petitioner argued that his co-defendant “obtained the victim’s credit cards

when Mr. Rigel was nowhere around” and that Petitioner “is, in fact, innocent . . . .” (Id. at 12



                                                  3
(quoting Ex. R; Doc. 16 at 78).) Judge Yarbrough also rejected this argument and, therefore,

recommended denying the petition. (Id. at 13.)

       Petitioner requested an extension of time within which to file objections. (Doc. 21.) Judge

Yarbrough granted the request in part, extending the time to file objections until March 19, 2019.

(Doc. 23.) On March 14, Petitioner filed objections and attached “the autopsy reports which

include time of death on Felix Zamora.” (Id. at 1.) He asserts that “these documents will show that

I am factually innocent of the armed robbery.” (Id.)

       Petitioner’s objections do not focus on the alleged constitutional violation that provides

him a potential procedural path to habeas relief. Specifically, Petitioner’s potential path to habeas

relief is through his argument that his guilty plea was unconstitutional because it was involuntary.

To succeed on this argument, Petitioner would have to show that the state court decision denying

his motion to withdraw his guilty plea is an unreasonable determination of the facts or contrary to

law. The Court agrees with Judge Yarbrough’s determination that the record does not support

Petitioner’s claim that his guilty pleas was involuntary. Given Defendant’s failure to demonstrate

that his guilty plea was involuntary, the question then becomes, as Judge Yarbrough noted,

“whether a state court violates the United States’ Constitution by not allowing a defendant who

pleads guilty and then later proclaims his innocence to withdraw his guilty plea.” (Doc. 20 at 12.)

The Supreme Court has never clearly established this right under the federal constitution. See

United States v. Siedlik, 231 F.3d 744, 748 (10th Cir. 2000) (“Defendants do not have an absolute

right to withdraw a guilty plea.”). Because petitioner has not demonstrated that the state court’s

decision was contrary to clearly established federal law, he is not entitled to habeas relief.

       By focusing his objections on the question of whether he is actually innocent rather than

on whether the state court’s refusal to allow him to withdraw his guilty plea was (1) contrary to



                                                  4
clearly established federal law or (2) based on an unreasonable determination of the facts,

Petitioner appears to be attempting to support a freestanding claim of innocence. In other words,

Petitioner appears to be asserting a claim of innocence that is not tethered to the criteria set forth

in § 2254(d). See Case v. Hatch, 731 F.3d 1015, 1036 (10th Cir. 2013) (“One type of innocence

case involves freestanding claims of actual innocence even if the ‘conviction and sentence were

entirely fair and error free.’” (quoting Schlup v. Delo, 513 U.S. 298, 314 (1995))). As Judge

Yarbrough pointed out, the “Supreme Court has ‘not resolved whether a prisoner may be entitled

to habeas relief based on a freestanding claim of actual innocence.’” Doe v. Jones, 762 F.3d 1174,

1176 (10th Cir. 2014) (quoting McQuiggin v. Perkins, 133 S. Ct. 1924, 1931 (2013)).

       Even if Petitioner could bring a freestanding claim of actual innocence, however,

Petitioner’s objections and his submission of the autopsy report do little to nothing to support such

a claim. Petitioner emphasizes that the Office of the Medical Investigator (“OMI”) pronounced

Felix Zamora dead on April 2, 2009 at 15:00 hours. (Doc. 24 at 7.) The date OMI pronounced

Felix dead appears to be the same date a medical investigator was called to his burial site. (Id. at

17.) The date OMI exhumed Felix and pronounced him dead, however, does not appear to be the

same date Felix died. Nor can Petitioner credibly claim Felix died on the date he was exhumed, as

Petitioner confessed to murdering Felix more than a month earlier, on February 28. (Id. at 5.) In

any event, the connection between the time OMI exhumed Felix and pronounced him dead, and

the question of whether Petitioner robbed Felix of his credit cards when he murdered him over a

month before, is not clear. Nothing Petitioner has presented establishes such a connection or

otherwise undermines the validity of his guilty plea. Cf. Johnson v. Medina, 547 F. App’x 880,

885 (10th Cir. 2013) (habeas petitioner’s “plea of guilty simply undermines his claim that another




                                                  5
individual committed the crime to which he pled guilty” (collecting cases)). The Court therefore

overrules the objections and denies the petition.

       IT IS THEREFORE ORDERED that:

       1. Petitioner’s unexhausted claims are hereby DISMISSED WITHOUT PREJUDICE,

           pursuant to his Notice of Voluntary Dismissal (Doc. 19);

       2. The PFRD (Doc. 20) is ADOPTED;

       3. Defendant’s Objections (Doc. 24) are OVERRULED; and

       4. Defendant’s Petition (ECF No. 1) is DENIED.

       5. A certificate of appealability will not issue.

IT IS SO ORDERED.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                    6
